Exhibit 10.3

TRANSITION SERVICES AGREEMENT

by and between

QUESTAR CORPORATION

and

QEP RESOURCES, INC.

Dated as of June 14, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page

1.

 

    DEFINITIONS

   1

2.

 

    SERVICES

   3  

2.1

 

Scope of Services

   3  

2.2

 

Provision of Services

   4  

2.3

 

No Financing to Services Recipient

   4  

2.4

 

No Assumption or Modification of Obligations

   4  

2.5

 

Application of Resources

   4  

2.6

 

Performance of Services

   5  

2.7

 

Transitional Nature of Services; Changes

   5  

2.8

 

Omitted Services; Additional Services; Extension of Services Terms

   5  

2.9

 

Impracticability

   6  

2.10

 

Project Managers

   6  

2.11

 

Cooperation

   6  

2.12

 

Good Faith Mutual Assistance

   6

3.

 

    PRICING

   7  

3.1

 

Fees

   7  

3.2

 

Invoices; Payment Procedures

   7  

3.3

 

Payment Disputes

   7  

3.4

 

Expenses

   8

4.

 

    SERVICES TERM; TERMINATION

   8  

4.1

 

Services Term

   8  

4.2

 

Termination

   8  

4.3

 

Rights and Obligations Upon Termination

   9  

4.4

 

Termination of Certain Arrangements

   9  

4.5

 

Sharing of Certain Existing Licenses

   9

5.

 

    RETURN OF LEASED PROPERTY OR LICENSED SOFTWARE

   10

6.

 

    DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

   10

7.

 

    EFFECTIVE DATE

   10

8.

 

    INTERNAL CONTROLS AND PROCEDURES

   10

9.

 

    BOOKS AND RECORDS; AUDITS

   11  

9.1

 

Books and Records

   11  

9.2

 

Audit of Performance

   11  

9.3

 

Audit Assistance

   11

10.

 

    COMPLIANCE WITH LAWS AND GOVERNMENTAL REQUIREMENTS

   12

11.

 

    LIMITATION OF LIABILITY; INDEMNITY

   12  

11.1

 

Service Provider’s Limitation of Liability

   12  

11.2

 

Service Recipient Indemnity

   12  

11.3

 

Service Provider Indemnity

   12  

11.4

 

Procedures

   13

12.

 

    DISPUTE RESOLUTION

   13

13.

 

    PROPERTY RIGHTS; TRADEMARK LICENSE

   13  

13.1

 

No Transfer

   13  

13.2

 

Human Resources Branding

   14

 

i



--------------------------------------------------------------------------------

14.

 

    CONFIDENTIAL INFORMATION

   15

15.

 

    MISCELLANEOUS

   16  

15.1

 

Complete Agreement

   16  

15.2

 

Counterparts

   16  

15.3

 

Survival of Agreement

   16  

15.4

 

Expenses

   16  

15.5

 

Notices

   16  

15.6

 

Waivers

   17  

15.7

 

Amendments

   17  

15.8

 

Assignment

   17  

15.9

 

Successors and Assigns

   17  

15.10

 

    Termination

   17  

15.11

 

    Subsidiaries

   18  

15.12

 

    Third Party Beneficiaries

   18  

15.13

 

    Title and Headings

   18  

15.14

 

    Schedules

   18  

15.15

 

    Governing Law

   18  

15.16

 

    Consent to Jurisdiction

   18  

15.17

 

    Specific Performance

   18  

15.18

 

    Waiver of Jury Trial

   19  

15.19

 

    Severability

   19  

15.20

 

    Force Majeure

   19  

15.21

 

    Construction

   19  

15.22

 

    Authorization

   19  

15.23

 

    References; Interpretations

   20  

15.24

 

    Status of Service Provider as Independent Contractor

   20

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
June 14, 2010, by and between Questar Corporation, a Utah corporation
(“Questar”), and QEP Resources, Inc., a Delaware corporation (“QEP”), each a
“Party” and together, the “Parties”.

R E C I T A L S

WHEREAS, Questar, acting through its direct and indirect subsidiaries, conducts
two different businesses, being the Questar Business and the QEP Business (each
as defined below);

WHEREAS, to effect this separation the Parties entered into that certain
Separation and Distribution Agreement dated as of even date hereof (as amended
or otherwise modified from time to time, the “Separation Agreement”);

WHEREAS, Questar and QEP desire that if (but only if) the Distribution occurs,
in order to facilitate the separation of the QEP Business from the Questar
Business, Questar will provide to QEP and its subsidiaries during the relevant
Services Term, directly or through Questar’s Affiliates or subcontractors, the
Questar Services, all in accordance with the terms and subject to the conditions
set forth in this Agreement; and

WHEREAS, Questar and QEP desire that if (but only if) the Distribution occurs,
in order to facilitate the separation of the QEP Business from the Questar
Business, QEP will provide to Questar and its subsidiaries during the relevant
Services Term, directly or through QEP’s Affiliates or subcontractors, the QEP
Services, all in accordance with the terms and subject to the conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

1. DEFINITIONS. As used in this Agreement, the following capitalized terms shall
have the following meanings:

“Action” shall have the meaning set forth in the Separation Agreement.

“Additional Service” shall have the meaning set forth in Section 2.8(b).

“Affiliate” shall have the meaning set forth in the Separation Agreement.

“Agreement” shall have the meaning set forth in the preamble hereof.

“Agreement Dispute” shall have the meaning set forth in Section 12.

“Ancillary Agreement” shall have the meaning set forth in the Separation
Agreement.

“Assets” shall have the meaning set forth in the Separation Agreement.

 

1



--------------------------------------------------------------------------------

“Auditing Entity” shall have the meaning set forth in Section 9.3.

“Business” shall mean the Questar Business or the QEP Business, as applicable.

“Business Day” shall have the meaning set forth in the Separation Agreement.

“Confidential Information” shall have the meaning set forth in the Separation
Agreement.

“Contract” shall have the meaning set forth in the Separation Agreement.

“Default Interest Rate” shall have the meaning set forth in Section 3.2(c).

“Distribution” shall have the meaning set forth in the Separation Agreement.

“Distribution Date” shall have the meaning set forth in the Separation
Agreement.

“Due Date” shall have the meaning set forth in Section 3.2(a).

“Effective Date” shall have the meaning set forth in the Separation Agreement.

“Fee” or “Fees” shall have the meaning set forth in Section 3.1.

“FERC” shall mean the Federal Energy Regulatory Commission, or its successor
agency.

“Force Majeure” shall have the meaning set forth in the Separation Agreement.

“Governmental Approvals” shall have the meaning set forth in the Separation
Agreement.

“Governmental Entity” shall have the meaning set forth in the Separation
Agreement.

“Group” shall mean either the Questar Group or the QEP Group, as applicable.

“Law” shall have the meaning set forth in the Separation Agreement.

“Liabilities” shall have the meaning set forth in the Separation Agreement.

“Omitted Service” shall have the meaning set forth in Section 2.8(a).

“Party” shall have the meaning set forth in the preamble hereof.

“Person” shall have the meaning set forth in the Separation Agreement.

“Prime Rate” shall have the meaning set forth in the Separation Agreement.

“QEP” shall have the meaning set forth in the preamble hereof.

“QEP Business” shall have the meaning set forth in the Separation Agreement.

“QEP Group” shall have the meaning set forth in the Separation Agreement.

 

2



--------------------------------------------------------------------------------

“QEP Liabilities” shall have the meaning set forth in the Separation Agreement.

“QEP Project Manager” shall have the meaning set forth in Section 2.10.

“QEP Services” shall mean the limited enumerated services described on Schedule
B attached to this Agreement and included herein.

“Questar” shall have the meaning set forth in the preamble hereof.

“Questar Business” shall have the meaning set forth in the Separation Agreement.

“Questar Group” shall have the meaning set forth in the Separation Agreement.

“Questar Liabilities” shall have the meaning set forth in the Separation
Agreement.

“Questar Project Manager” shall have the meaning set forth in Section 2.10.

“Questar Services” shall mean the limited enumerated services described on
Schedule A attached to this Agreement and included herein.

“Separation Agreement” shall have the meaning set forth in the recitals hereto.

“Service” shall mean any of the QEP Services and the Questar Services, as
applicable.

“Service Provider” shall mean Questar with respect to the Questar Services, and
QEP with respect to the QEP Services.

“Service Recipient” shall mean QEP with respect to the Questar Services, and
Questar with respect to the QEP Services.

“Services Term” shall have the meaning set forth in Section 4.1.

“Subsidiary” shall have the meaning set forth in the Separation Agreement.

“TM License Period” shall have the meaning set forth in Section 13.2(a).

“Trademarks” shall have the meaning set forth in Section 13.2(a).

“Wyoming Courts” shall have the meaning set forth in Section 15.16.

2. SERVICES.

2.1 Scope of Services.

(a) QEP hereby retains Questar to provide, and Questar hereby agrees to provide,
the Questar Services to QEP or any of its subsidiaries, as designated by QEP,
during the relevant Services Term.

 

3



--------------------------------------------------------------------------------

(b) Questar hereby retains QEP to provide, and QEP hereby agrees to provide, the
QEP Services to Questar or any of its subsidiaries, as designated by Questar,
during the relevant Services Term.

(c) Notwithstanding anything to the contrary in this Agreement, (i) the Questar
Services shall be available to QEP or any of its subsidiaries only for the
purposes of conducting the QEP Business in a substantially consistent manner as
it was conducted immediately prior to the Effective Date; and (ii) the QEP
Services shall be available to Questar or any of its subsidiaries only for the
purposes of conducting the Questar Business in a substantially consistent manner
as it was conducted immediately prior to the Effective Date.

(d) Nothing in this Agreement shall preclude a Service Recipient from obtaining,
in whole or in part, services of any nature that may be obtainable from a
Service Provider, from its own employees or from providers other than the
Service Provider.

2.2 Provision of Services. The Questar Services may be directly provided by
Questar or may be provided through any of its Affiliates or subcontractors, and
the QEP Services may be directly provided by QEP or may be provided through any
of its Affiliates or subcontractors; provided, that prior to subcontracting any
of the Questar Services or QEP Services, as applicable, Service Provider shall
give notice to Service Recipient of its intent to subcontract any portion of the
Services, that are not specifically listed on the Schedules as currently
outsourced or provided by a third party (which notice shall specify the Services
proposed to be subcontracted and the identity of the proposed subcontractor) and
Service Recipient shall have five Business Days to determine, in its sole
discretion, whether to permit such subcontracting or to cancel such Service.

2.3 No Financing to Services Recipient. In no event shall a Service Provider or
its Affiliates be required to (i) lend any funds to a Service Recipient or its
Affiliates; (ii) expend funds for any additional equipment or material or
property (real or personal) on behalf of a Service Recipient; or (iii) make any
payments or disbursements on behalf of a Service Recipient, except to the extent
such Service Recipient has previously delivered to Service Provider sufficient
funds to make any such expenditures, payment or disbursement.

2.4 No Assumption or Modification of Obligations. Nothing herein shall be deemed
to alter the allocation of Assets and Liabilities provided in the Separation
Agreement, or to alter, amend or otherwise modify any obligation of Questar or
QEP with respect to Questar Liabilities or QEP Liabilities, respectively, under
the Separation Agreement.

2.5 Application of Resources. Unless otherwise expressly required under the
terms of any relevant Schedule hereto or the Separation Agreement, or otherwise
agreed to by the Parties in writing, in providing the Services, Service Provider
or its Affiliates shall not be obligated to: (i) maintain the employment of any
specific employee or subcontractor; (ii) purchase, lease or license any
additional (measured as of the even date hereof) equipment or materials
(expressly excluding any renewal or extension of any leases or licenses required
for Service Provider to perform the relevant Services during the relevant
Services Term); or (iii) pay any of Service Recipient’s costs related to its or
any of its Affiliates’ receipt of the Services.

 

4



--------------------------------------------------------------------------------

2.6 Performance of Services. Subject to the other terms (i) in this Agreement
setting forth and circumscribing Service Provider’s performance obligations
hereunder (including in Sections 2.1, 2.2, 2.3, 2.5, 2.7, 2.8, 2.9 and 6), and
(ii) in the relevant Schedules hereto, each Service Provider shall perform, or
cause the applicable members of its Group or any of its Affiliates or
subcontractors to perform, the Services required to be provided by it hereunder
in a manner specifically described in the relevant Schedules hereto, or, to the
extent not so described in such Schedules, in a manner that is substantially the
same in nature, accuracy, quality, completeness, timeliness, responsiveness and
efficiency with how such relevant Services, if any, have been rendered within
the Questar organization prior to the Effective Date.

2.7 Transitional Nature of Services; Changes. The Parties acknowledge the
transitional nature of the Services and agree that notwithstanding anything to
the contrary herein, each Service Provider may make changes from time-to-time in
the manner of performing the Services if such Service Provider is making similar
changes in performing similar services for itself and/or its Affiliates;
provided that Service Provider must provide Service Recipient with at least
thirty (30) days prior written notice of such changes.

2.8 Omitted Services; Additional Services; Extension of Services Terms.

(a) Omitted Services. If, after the Distribution Date and prior to December 31,
2010, a Party identifies a service that the other Party (or a member of such
other Party’s Group) previously provided to such first Party (or any of its
subsidiaries) prior to the Distribution Date, but such service was inadvertently
omitted from inclusion in the Services to be received by such first Party under
this Agreement (an “Omitted Service”), then, upon the prior written consent of
the Party that would be the Service Provider of such Omitted Service (which
consent shall not be unreasonably withheld), such Omitted Service shall be added
and considered as part of the Services to be provided by such Service Provider.
The Parties shall cooperate and act in good faith to reach agreement on the fees
and other specific terms and conditions applicable to such Omitted Service,
provided that if such Omitted Service is substantially similar to any other
Service provided by Service Provider under this Agreement, such fees and other
specific terms and conditions shall be substantially similar to the fees and
other specific terms and conditions applicable to such other Services. Upon the
Parties agreement on the fees and other specific terms and conditions applicable
to an Omitted Service, the Parties shall execute an amendment to this Agreement
that provides for the substitution of the relevant Schedule, or additional and
supplemental Schedules, in order to describe such Omitted Service and the
agreement upon the related fees and other specific terms and conditions
applicable thereto.

(b) Additional Services; Extension of Services Terms. In the event that the
Parties identify and agree upon (i) an additional service to be provided under
this Agreement, as well as the related fees and other specific terms and
conditions applicable thereto (an “Additional Service”), or (ii) an extension of
any particular Service Term for any Service, as well as the related fees and
other specific terms and conditions applicable

 

5



--------------------------------------------------------------------------------

thereto, the Parties shall execute an amendment to this Agreement that provides
for the substitution of the relevant Schedule, or additional and supplemental
Schedules, in order to describe such Additional Service or extension, and the
agreed upon related fees and other specific terms and conditions applicable
thereto.

2.9 Impracticability. Subject to the provisions of Section 2.11, Service
Provider shall not be required to provide any Service to the extent: (A) that
the performance of the Services would (i) require Service Provider or any of its
Affiliates to violate any applicable Laws (including any applicable codes or
standards of conduct established by FERC or any other Governmental Entity with
respect to their activities subject to the jurisdiction of FERC or such other
Governmental Entity) or any internal policy reasonably adopted in order to
comply with any applicable Laws; (ii) result in the breach of any software
license, lease, or other Contract; or (iii) require prior approval of a
Governmental Entity (except to the extent such approval has already been
obtained); or (B) as provided under Section 15.20 with respect to a Force
Majeure event.

2.10 Project Managers. Questar shall designate to QEP at least one individual to
whom all of QEP’s communications may be addressed with respect to the Questar
Services and who has authority to act for and bind Questar in all aspects with
respect to the Questar Services (the “Questar Project Manager”). QEP shall
designate to Questar at least one individual to whom all of Questar’s
communications may be addressed with respect to the QEP Services and who has
authority to act for and bind QEP in all aspects with respect to the QEP
Services (the “QEP Project Manager”). The initial Questar Project Manager
designated by Questar shall be Kelly Maxfield and the initial QEP Project
Manager designated by QEP shall be M. L. Owen.

2.11 Cooperation. In the event that there is nonperformance of any Service as a
result of (i) a Force Majeure event described in Section 15.20, or
(ii) impracticability pursuant to Section 2.9, the Parties agree to work
together in good faith to arrange for an alternative means by which the
applicable Service Recipient may obtain, at its sole cost and expense, the
Service so affected. The Parties and the members of their respective Groups
shall cooperate with each other in connection with the performance of the
Services, including producing on a timely basis all Contracts, documents and
other information that are reasonably requested with respect to the performance
of Services; provided, however, that such cooperation shall not unreasonably
disrupt the normal operations of the Parties and the members of their respective
Groups; and provided, further, that the Party requesting cooperation shall pay
all reasonable out-of-pocket costs and expenses incurred by the Party or any
members of its Group furnishing such requested cooperation, unless otherwise
expressly provided in this Agreement or the Separation Agreement.

2.12 Good Faith Mutual Assistance. The Parties agree that they cannot
contemplate the extent and nature of all necessary Services that may be needed
during the transition period, and that from time to time additional Services and
consultation may be necessary between the Parties. The Parties agree to
cooperate in good faith to assist each other in areas not specifically
identified in the Schedules attached hereto, provided, however, that the Party
rendering Services shall be reasonably compensated for such additional Services
provided.

 

6



--------------------------------------------------------------------------------

3. PRICING.

3.1 Fees. In consideration of Service Provider’s performance of the relevant
Services, Service Recipient shall pay to Service Provider a fee that shall be
calculated on a time and materials basis, including an overhead burden of 35%
applied to any direct labor costs (individually a “Fee” and collectively the
“Fees”). Out-of-pocket and other expenses shall be billed at cost, with no
escalation or overhead burdens. The Fees payable pursuant to this Agreement were
arrived at by the Parties bargaining at arm’s length and are intended to
represent the fair market value for the Services.

3.2 Invoices; Payment Procedures.

(a) Service Provider shall invoice Service Recipient on a monthly basis for all
Fees accrued with respect to the prior month. Fees shall be payable by Service
Recipient within thirty (30) days after Service Recipient’s receipt of an
invoice (the “Due Date”). All amounts (i) payable pursuant to the terms of this
Agreement shall be paid to Service Provider as directed by Service Provider, and
(ii) due and payable hereunder shall be invoiced and paid in U.S. dollars,
except as may be expressly provided in any relevant Schedule hereto. A Service
Recipient’s obligation to make any required payments under this Agreement shall
not be subject to any unilateral right of offset, set-off, deduction or
counterclaim, however arising.

(b) Interest. In the absence of a timely notice of billing dispute in accordance
with the provisions of Section 3.2, amounts not paid on or before the Due Date
shall be payable with interest, accrued at the then effective Prime Rate plus 2%
(the “Default Interest Rate”) (or the maximum legal rate whichever is lower),
calculated for the actual number of days elapsed, accrued from the Due Date
until the date of the actual receipt of payment.

(c) Taxes. If any Governmental Entity shall impose a tax on the Services
rendered to a Service Recipient or its subsidiaries by Service Provider
hereunder, Service Recipient agrees to pay, or remit to Service Provider so that
Service Provider may pay, the amount of such tax imposed on the Services
rendered to Service Recipient or its subsidiaries by Service Provider under this
Agreement. Notwithstanding anything to the contrary contained in this Agreement,
Service Recipient shall have no liability for, and shall not be obligated to pay
for, any property taxes of any kind or type applicable to the property of
Service Provider or any of its subsidiaries or any income taxes of any kind or
type applicable to the income of Service Provider or any of its subsidiaries in
providing such Services to a Service Recipient, except as may be expressly
provided in any relevant Schedule hereto.

3.3 Payment Disputes. In the event that Service Recipient disputes any invoice
or portion thereof, Service Recipient shall, prior to the Due Date, provide
Service Provider written notice of the disputed amounts, together with a
statement of the particulars of the dispute, including the calculations with
respect to any errors or inaccuracies claimed. Should Service Recipient fail to
provide timely evidence of the invoice errors claimed on or before the Due Date,
the disputed amounts shall be owed with interest at the Default Interest Rate
from the Due

 

7



--------------------------------------------------------------------------------

Date until payment is received. Should Service Recipient provide the required
information on or before the Due Date, Service Provider shall make a
determination on the dispute no later than thirty (30) days after the Due Date.
If Service Recipient has (i) underpaid the amount actually due, Service
Recipient shall remit any amount due plus interest at the Default Interest Rate
from the Due Date until paid within five (5) Business Days after receipt of the
determination from Service Provider, or (ii) overpaid the amount actually due,
Service Provider shall remit to Service Recipient any refund within five
(5) Business Days after determination of such overpayment plus interest at the
Default Interest Rate on such refund from the date Service Provider received the
overpayment until refunded. Notwithstanding any disputed invoice or portion
thereof, Service Recipient shall nevertheless pay when due any undisputed amount
of such invoice to Service Provider.

3.4 Expenses. In addition to the payment of all Fees, Service Recipient shall
reimburse Service Provider for all reasonable out-of-pocket costs and expenses
incurred by Service Provider or its Affiliates in connection with providing the
Services (including necessary travel-related expenses) to the extent that such
costs and expenses are not reflected in the Fees for such Services; provided,
however, any expense exceeding $1,000 per month for any Service (including
business travel and related expenses) shall require advance approval of Service
Recipient. Any authorized travel-related expenses incurred in performing the
Services shall be incurred and charged to Service Recipient in accordance with
Service Provider’s then applicable business travel policies.

4. SERVICES TERM; TERMINATION.

4.1 Services Term. The performance of the Services shall commence on the
Distribution Date and, unless earlier terminated pursuant to Sections 4.2 or
4.3, shall terminate no later than December 31, 2011, unless an earlier date is
expressly stated in any relevant Schedule attached hereto or on an earlier date
per Service with at least twenty days’ written notice (the “Services Term”).

4.2 Termination. This Agreement or any specific Service, as specified below in
this Section 4.2, may be terminated prior to the expiration of the relevant
Services Term only as follows:

(a) with respect to all Questar Services, by QEP by giving a termination notice
to Questar, provided that the termination will be effective 20 days following
receipt of notice of such termination notice,;

(b) with respect to all QEP Services, by Questar by giving a termination notice
to QEP, provided that the termination will be effective 20 days following
receipt of notice of such termination

(c) with respect to all Services that are adversely affected by a breach, by the
non-breaching Party if the other Party fails to observe or perform in any
material respect any term, obligation, or condition of this Agreement and the
defaulting Party does not cure such failure within fifteen (15) days after
written demand by the first Party, provided that if the defaulting Party begins
promptly and

 

8



--------------------------------------------------------------------------------

diligently to cure such breach in accordance with this provision and such breach
is not capable of being cured within such 15-day period, the defaulting Party
shall have up to an additional fifteen (15) days to cure such breach if it
demonstrates that it is reasonably capable of curing such breach within such
additional 15-day period;

(d) with respect to the entire Agreement, by either Party if the other Party
makes a general assignment for the benefit of creditors, or files a voluntary
petition in bankruptcy or for reorganization or rearrangement under the
bankruptcy laws, or if a petition in bankruptcy is filed against such other
Party and is not dismissed within thirty (30) days after the filing, or if a
receiver or trustee is appointed for all or a material portion of the property
or assets used by the other Party to perform Services hereunder; or

(e) with respect to all Services that are adversely affected by a Force Majeure
event, by Service Recipient if Service Provider fails to perform in any material
respect its obligation to perform any Service as a result of circumstances of
Force Majeure and such Force Majeure event continues to exist for at least sixty
(60) consecutive days.

4.3 Rights and Obligations Upon Termination. Upon expiration of the Services
Term or in the event of a termination pursuant to Section 4.2, no Party, nor any
of its Affiliates, shall have any liability or further obligation to any other
Party or any of its Affiliates pursuant to this Agreement, except: (i) that the
provisions of Sections 3 (to the extent of amounts accrued thereunder through
the date of such expiration or termination), 4, 5, 6, 9, 11, 12, 13, 14 and 15
(as well as in each case associated defined terms) shall survive any such
expiration or termination and not be extinguished thereby; and (ii) any Party
nevertheless shall be entitled to seek any remedy to which it may be entitled at
law or in equity for the violation or breach by the other Party of any
agreement, covenant, representation, warranty, or indemnity contained in this
Agreement that occurs prior to such expiration or termination.

4.4 Termination of Certain Arrangements.

(a) Except for goods and services as may be provided under an Ancillary
Agreement, QEP’s right to receive goods and services from Questar or through
arrangements between Questar and third parties, except in each case for those
that are part of the Questar Services, shall terminate as of the Effective Date.

(b) Except for goods and services as may be provided under an Ancillary
Agreement, Questar’s right to receive goods and services from QEP or through
arrangements between QEP and third parties, except in each case for those that
are part of the QEP Services, shall terminate as of the Effective Date.

4.5 Sharing of Certain Existing Licenses.

(a) Prior to the Effective Date, QEP, as a wholly-owned subsidiary of Questar,
has utilized certain software licenses pursuant to agreements or accounts
between Questar and the vendor of such software. Such licenses are described or
set forth on Schedule C attached to this Agreement and included herein. With

 

9



--------------------------------------------------------------------------------

respect to the licenses described or set forth on Schedule C, Questar shall
notify the vendor of such software that such licenses are being shared with QEP
for an interim period. Each of the parties hereto agrees to use its respective
commercially reasonable efforts to assist the other party (at no cost to the
other party) in obtaining any third party consents that are required in
connection with such sharing.

(b) Prior to the Effective Date, Questar, as the sole stockholder and parent of
QEP, has utilized certain software licenses pursuant to agreements or accounts
between QEP and the vendor of such software. Such licenses are described or set
forth on Schedule D attached to this Agreement and included herein. With respect
to the licenses described or set forth on Schedule D, QEP shall notify the
vendor of such software that such licenses are being shared with Questar for an
interim period. Each of the parties hereto agrees to use its respective
commercially reasonable efforts to assist the other party (at no cost to the
other party) in obtaining any third party consents that are required in
connection with such sharing.

5. RETURN OF LEASED PROPERTY OR LICENSED SOFTWARE. Service Recipient shall be
liable for all costs and expenses incurred by Service Provider or any of its
subsidiaries resulting from any delay or failure of Service Recipient to return
to Service Provider or any licensor, as applicable, any leased property or
licensed software that is included as part of the Services provided to such
Service Recipient.

6. DISCLAIMER OF REPRESENTATIONS AND WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 2.6, SECTION 15.2, OR OTHERWISE IN ANY SCHEDULE HERETO, EACH PARTY
ACKNOWLEDGES AND AGREES (I) THAT ALL SERVICES ARE PROVIDED BY SERVICE PROVIDER
ON AN “AS IS” BASIS, AND (II) THAT NEITHER SERVICE PROVIDER NOR ANY MEMBER OF
ITS GROUP MAKES ANY REPRESENTATIONS OR WARRANTIES, WHETHER STATUTORY, EXPRESS,
OR IMPLIED, TO SERVICE RECIPIENT OR ANY OF ITS AFFILIATES WITH RESPECT TO THE
SERVICES, ANY EQUIPMENT OR MATERIALS PROVIDED UNDER THIS AGREEMENT, OR OTHERWISE
HEREUNDER, INCLUDING ANY WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, OR ANY WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF
TRADE.

7. EFFECTIVE DATE. This Agreement shall be effective as of the Effective Date.

8. INTERNAL CONTROLS AND PROCEDURES. In addition to the record retention
requirements of the Separation Agreement, with respect to the Services for which
each Service Provider is responsible, such Service Provider shall maintain and
comply with such internal controls and procedures as are necessary to comply
with the Sarbanes-Oxley Act of 2002 or as otherwise agreed by the Parties to be
implemented by the Parties to comply with internal controls and procedures or
applicable Law. In the event a Service Recipient requires a change to the
internal controls or procedures, or requires the implementation of additional
internal controls or procedures, related to the Services required to be provided
to such Service Recipient in order for such Service Recipient to comply with
changes to applicable Law, Service Provider shall change

 

10



--------------------------------------------------------------------------------

or add to such Service Provider’s internal controls or procedures related to
such Services as reasonably requested by such Service Recipient; provided,
however, in connection with a Service Provider changing or adding to internal
controls or procedures as required by the foregoing, Service Recipient shall pay
for any and all additional costs and expenses associated with the implementation
or maintenance of the applicable change or addition; provided, further, however,
that if such change or addition is required for the compliance by both Parties
with a Law applicable to both Parties, the Parties shall negotiate in good faith
an equitable sharing of the costs and expenses associated with such change or
addition.

9. BOOKS AND RECORDS; AUDITS.

9.1 Books and Records. Each Party shall keep and maintain books, records,
accounts and other documents sufficient to reflect accurately and completely the
transactions conducted, and all associated costs incurred, pursuant to this
Agreement. Such records shall include receipts, invoices, memoranda, vouchers,
inventories, timesheets and accounts pertaining to the Services, as well as
complete copies of all contracts, purchase orders, service agreements and other
such arrangements entered into in connection therewith.

9.2 Audit of Performance. Each Party shall have access to and the right to
inspect all records maintained by the other Party directly related to the
Services, as is reasonably necessary for the purposes of verifying the other
Party’s compliance with this Agreement, including auditing and verifying costs
or expenses claimed to be due and payable hereunder. Such access shall be
available at reasonable times on Business Days during business hours and under
reasonable conditions with a minimum of at least ten (10) days prior written
notice. Each Party shall keep and preserve all such records for a period of at
least three (3) years from and after the end of the relevant Services Term.

9.3 Audit Assistance. Each Party and its Subsidiaries are or may be subject to
audit by Governmental Entities, such Party’s third party or internal auditor,
such Party’s customers, or other Persons that are parties to contracts with such
Party, in each case pursuant to applicable Law, contractual provision, or
request of such Party’s board of directors (or its audit committee) (an
“Auditing Entity”). If an Auditing Entity exercises its right to audit such
first Party’s or any of its Subsidiary’s books, records, documents, accounting
practices or procedures, internal controls and procedures, or operational,
financial or legal practices and procedures, and such audit relates to the
Services required to be provided to, or from, such first Party hereunder, upon
written request of such first Party, the other Party shall, within a reasonable
period of time, provide, at the sole cost and expense of such first Party, all
assistance, records and access reasonably requested by such first Party in
responding to such audits (including documents related to testing methodologies,
test results, audit reports of significant findings, and remediation plans with
respect to any deficiencies with respect to such other Party’s internal controls
or procedures, and work papers of such other Party’s third party or internal
auditor that relate to the matter being subject of such audit), to the extent
that such assistance, records or access is within the reasonable control of such
other Party. If an audit report of a Service Recipient’s third party or internal
auditor relating to such audit identifies any deficiencies in a Service
Provider’s internal controls and procedures directly related to a Service
provided to such Service Recipient, such Service Provider shall, at the sole
cost and expense of such Service Recipient, implement such reasonable changes to
such Service to correct such deficiencies to

 

11



--------------------------------------------------------------------------------

ensure compliance with applicable Law in connection with such Service; provided,
however, that if such correction is required for the compliance by both Parties
with a Law applicable to both Parties, the Parties shall negotiate in good faith
an equitable sharing of the costs and expenses associated with such correction.

10. COMPLIANCE WITH LAWS AND GOVERNMENTAL REQUIREMENTS. Each Party shall be
responsible for compliance with all Laws affecting its Business. Each Service
Recipient shall be responsible for any use such Service Recipient may make of
the Services to assist it in complying with applicable Laws. Each Service
Provider shall comply with all Laws applicable to the provision by it of the
Services hereunder.

11. LIMITATION OF LIABILITY; INDEMNITY.

11.1 Service Provider’s Limitation of Liability. In no event shall a Service
Provider or any of its Affiliates have any liability to a Service Recipient or
any of its Affiliates whether under this Agreement or otherwise in connection
with performance hereunder, including for any error in judgment or any act or
omission, except as a result of the gross negligence or willful misconduct of
Service Provider or any of its Affiliates. In addition, neither Questar, QEP nor
any of their respective Affiliates shall be liable for any loss of profits, loss
of business, loss of use or of data, interruption of business, or for indirect,
special, punitive, exemplary, incidental or consequential damages of any kind
whether under this Agreement or otherwise in connection with performance
hereunder, even if the other Party has been advised of the possibility of such
damages, other than indirect, special, punitive, exemplary, incidental or
consequential damages awarded to a third party against an indemnified party in
accordance with this Section 11.

11.2 Service Recipient Indemnity. Service Recipient hereby agrees to indemnify,
defend and hold harmless Service Provider and each of its Affiliates from and
against any and all claims, losses, demands, liabilities, costs and expenses
(including reasonable attorneys’ fees and costs and expenses related thereto)
suffered or incurred by Service Provider or any of its Affiliates as a result of
or in connection with any third party claims arising from Service Provider’s or
any of its Affiliates’ performance of the Services rendered hereunder on Service
Recipient’s behalf, except to the extent such third party claims are based in
whole or in part on Service Provider’s or any of its Affiliates’ gross
negligence or willful misconduct in performing the Services.

11.3 Service Provider Indemnity. Service Provider hereby agrees to indemnify,
defend and hold harmless Service Recipient and each of its Affiliates from and
against any and all claims, losses, demands, liabilities, costs and expenses
(including reasonable attorney’s fees and costs and expenses related thereto)
suffered or incurred by Service Recipient or any of its Affiliates as a result
of, or in connection with, any third party claims to the extent caused by the
gross negligence or willful misconduct of Service Provider or any of its
Affiliates in performing the Services on Service Recipient’s behalf. In no event
shall the aggregate liability of Service Provider and its Affiliates to Service
Recipient and its Affiliates for any damages concerning Service Provider’s or
its Affiliates’ or subcontractors’ performance or nonperformance of the Services
or any other matter arising out of, or related to, this Agreement (regardless of
whether any such claim for such damages is based in contract or in tort) exceed
the amounts actually paid to Service Provider by Service Recipient pursuant to
this Agreement.

 

12



--------------------------------------------------------------------------------

11.4 Procedures. Any claim for indemnification under this Section 11 shall be
governed by, and be subject to, the provisions of Article VII of the Separation
Agreement, which provisions are hereby incorporated by reference into this
Agreement and any references to “Agreement” in such Article VII as incorporated
herein shall be deemed to be references to this Agreement.

12. DISPUTE RESOLUTION. Any controversy, dispute or claim arising out of, in
connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the transactions
contemplated hereby, including any claim based on contract, tort, statute or
constitution (but excluding any controversy, dispute or claim arising out of any
Contract relating to the use or lease of real property if any third party is a
necessary party to such controversy, dispute or claim) (collectively, “Agreement
Dispute”), shall be governed by, and be subject to, the provisions of Article IX
of the Separation Agreement, which provisions (and related defined terms) are
hereby incorporated by reference into this Agreement; provided, however, (i) any
references to “Agreement” or “Agreement Disputes” in such Article IX as
incorporated herein shall be deemed to be references to this Agreement and
Agreement Disputes as defined in this Agreement; (ii) the last sentence of
Section 9.1(a) of the Separation Agreement (i.e., a dollar threshold for
recourse with respect to “Agreement Disputes”) shall not be incorporated by
reference into, or have any effect with respect to, this Agreement; and
(iii) the provisions of Section 9.12 of the Separation Agreement (Limitation on
Actions) shall be revised to read as follows for purposes of this Agreement:
“Notwithstanding anything to the contrary in this Agreement, no Action shall be
commenced (including the dispute resolution procedures set forth in this Article
IX) by a Party against the other Party asserting any claim arising from
(i) breach of any obligation of such other Party to perform a Service under this
Agreement more than one hundred and eighty (180) days after such first Party
acquires, or reasonably should have acquired, knowledge of such breach, or
(ii) breach of any other obligation of such other Party under this Agreement
more than 12 months after such first Party acquires, or reasonably should have
acquired, knowledge of such breach; provided, however, regardless of such first
Party’s knowledge of the facts giving rise to its claim based on a breach of
this Agreement, no Action shall be commenced by such first Party against the
other Party more than 36 months after the occurrence of the initial event giving
rise to such claim for such breach (it being understood that if no such Action
is commenced within such 180-day period, 12-month period, or 36-month periods,
as applicable, the breaching Party shall be discharged from liability for such
breach).”

13. PROPERTY RIGHTS; TRADEMARK LICENSE.

13.1 No Transfer. The Parties acknowledge and agree that nothing in this
Agreement is intended to transfer any right, title, or interest in and to any
tangible, intangible, real or personal property (including any and all
intellectual property rights). Notwithstanding any materials, deliverables, or
other products that may be created or developed by Service Provider or its
Affiliates from the date hereof through the expiration or termination of the
Services Term, Service Provider does not hereby convey, nor does Service
Recipient or any of its Affiliates hereby obtain, any right, title, or interest
in or to any of Service Provider’s or any of its Affiliates’ equipment,
materials, deliverables, products, or any other rights or property used to
provide the Services. All customer and personnel data, files and input and
output materials and the media upon

 

13



--------------------------------------------------------------------------------

which they are located that are supplied by Service Recipient or any of its
Affiliates in connection with this Agreement shall remain Service Recipient’s or
such Affiliate’s property, respectively, and Service Provider shall not have any
rights or interests with respect thereto.

13.2 Human Resources Branding.

(a) Grant of Transitional License. Notwithstanding the requirements of
Section 5.2(a) of the Separation Agreement or Section 13.1 above, subject to the
terms and conditions set forth in this Section 13.2, each Party hereby grants to
the other Party, effective as of the Effective Date and terminating on
December 31, 2010 (the “TM License Period”), a limited, non-exclusive, royalty
free and non-transferable license to use all trademarks owned by the other Party
or any of its Subsidiaries (including the trademarks “Questar” and “Questar
Corporation” or any other trademark containing the word “Questar,” as well as
any trademarks using “QEP Resources, Inc.” or “QEP”) that are used by either
Party in connection with its human resources programs and systems as of the
Effective Date (the “Trademarks”) solely in connection with the operation of
either Party’s human resources programs and systems (including use in connection
with both Party’s websites, benefit manuals and correspondence with program
participants); provided, however, that each Party shall use its commercially
reasonable efforts to substitute its own corporate identification for the
corporate identification that includes the Trademarks in connection with such
systems and programs as soon as reasonably practicable after the Distribution
Date, but in no event later than the expiration of the TM License Period. The
Parties agree that immediately upon the expiration of the TM License Period,
each Party shall cease all further use of the other Party’s Trademarks in
connection with its human resources systems and programs and destroy any and all
materials related thereto bearing the other Party’s Trademarks. The Parties
shall neither sublicense the Trademarks, nor shall they publish, distribute or
otherwise use such Trademarks for any purpose other than as expressly provided
in this Section 13.2. The Parties shall use the Trademarks in accordance with
sound trademark usage principles and all applicable Laws as reasonably necessary
to maintain the validity and enforceability of the other Party’s rights in the
Trademarks and the Parties shall not use the other Party’s Trademarks in any
manner which might tarnish, disparage, or reflect adversely on the other Party’s
Trademarks. If a Party uses the other Party’s Trademarks in a manner which the
other Party, in its reasonable judgment, determines reflects adversely upon the
image, goodwill and reputation of such other Party or its Trademarks, then, upon
receipt of written notice from a Party identifying its objection, the Party
receiving such notice shall immediately cease the particular use identified as
objectionable. Each Party agrees to cooperate with and assist the other Party in
protecting and enforcing the other Party’s rights in the Trademarks and in
maintaining any registrations with any Governmental Entities for the Trademarks
in force. Each Party shall assist the other Party in the enforcement of rights
in the Trademarks by promptly informing the other Party of any actual or
potential claim, demand, infringement, misuse or misappropriation relating to
such Trademarks to the extent that the Party using the other Party’s Trademarks
is in possession of such information or otherwise becomes aware of any such
actual or potential claim, demand, infringement, misuse or misappropriation. The
Party owning such Trademarks will have the sole right to

 

14



--------------------------------------------------------------------------------

determine whether or not to investigate such alleged infringement and to
determine whether to initiate or participate in any judicial or administrative
proceeding involving the Trademarks. Each Party is and shall remain the sole
owner of its Trademarks and all goodwill associated therewith. Each party
acknowledges that nothing herein gives it any right, title or interest in the
other Party’s Trademarks, apart from the license granted under this
Section 13.2(a), and in no event shall either Party’s use of the other Party’s
Trademarks be deemed to vest any right, title or interest to the other Party’s
Trademarks. All uses of one Party’s Trademarks by the other Party, and all
goodwill generated thereby, shall inure exclusively and completely to the
benefit of the Party owning such Trademarks. Each party agrees that it shall not
contest or challenge the validity of, or the other Party’s title in, the other
Party’s Trademarks, and it shall not register or apply for registration of the
other Party’s Trademarks.

(b) Notice and Disclaimer. Each Party shall inform all of its and its
Subsidiaries’ employees, retirees and other human resources program participants
by written notice as soon as reasonably practicable after the Distribution Date
that such Party, and not the other Party, is responsible for the operation of
such Party’s human resources programs or systems after the Effective Date, and
that each Party’s use of the other Party’s Trademarks in connection with such
human resources programs or systems does not imply any commitment or obligation
on the part of the other Party or any of its subsidiaries with respect to such
individuals. Each Party shall also include with any publication or distribution
of the other Party’s Trademarks for use in connection with its human resources
programs or systems (i) a trademark legend readable to users indicating that the
other Party’s Trademarks are owned solely by the other Party, but licensed for
certain limited uses under a separate license agreement, and (ii) a disclaimer
that the licensee, and not the other Party, is responsible for the operation of
the licensee’s human resources programs or systems after the Effective Date, and
that licensee’s use of the other Party’s Trademarks in connection with such
human resources programs or systems does not imply any commitment or obligation
on the part of the other Party or any of its subsidiaries with respect to the
licensee’s or any of its subsidiaries’ employees, retirees and other human
resources program participants.

(c) Indemnity. Each Party hereby agrees to indemnify, defend and hold harmless
the other Party and each of its Affiliates from and against any and all claims,
losses, demands, liabilities, costs and expenses (including reasonable
attorneys’ fees and costs and expenses related thereto) suffered or incurred by
such other Party or any of its Affiliates as a result of or in connection with
any third party claims arising from such first Party’s use of the Trademarks in
connection with such first Party’s human resources programs or systems.
Notwithstanding anything to the contrary in this Agreement, any claim for
indemnification under this Section 13.2 shall not be governed by, or be subject
to, the provisions of Section 11.

14. CONFIDENTIAL INFORMATION. Any Confidential Information received by either
Party or its Affiliates from the other Party or any of its Affiliates in
connection with this Agreement shall be governed by, and be subject to, the
provisions of Sections 8.2 and 8.4 of the Separation Agreement, which provisions
are hereby incorporated by reference into this Agreement and any references to
“Agreement” in such Sections 8.2 and 8.4 as incorporated

 

15



--------------------------------------------------------------------------------

herein shall be deemed to be references to this Agreement. Notwithstanding
anything to the contrary in this Agreement, in connection with a Service
Provider’s performance of the Services, (i) such Service Provider shall not have
a right to access any Confidential Information of the Service Recipient or any
of its Affiliates that is subject to any attorney-client privilege or attorney
work-product privilege under applicable Law in favor of such Service Recipient
or any of its Affiliates; and (ii) the Parties shall cooperate with each other
to establish reasonable procedures in connection with the provision of Services
in order to preserve such privileges.

15. MISCELLANEOUS.

15.1 Complete Agreement. This Agreement, including the Schedules attached to the
body of this Agreement, shall constitute the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments and writings with respect to such subject
matter. In the event of any conflict between the terms and conditions of the
body of this Agreement and the terms and conditions of any Schedule hereto, the
terms and conditions of such Schedule shall control. In the event of any
conflict between the terms and conditions of this Agreement and the terms and
conditions of the Separation Agreement or any other Ancillary Agreement, the
terms and conditions of this Agreement shall control.

15.2 Counterparts. This Agreement may be executed in more than one counterparts,
all of which shall be considered one and the same agreement.

15.3 Survival of Agreement. Except as otherwise contemplated by this Agreement,
all covenants and agreements of the Parties contained in this Agreement shall
survive from the Effective Date and remain in full force and effect in
accordance with their applicable terms.

15.4 Expenses. Except as otherwise expressly provided in this Agreement, the
Parties agree that all expenses incurred and directly related to the Service
contemplated hereby shall be borne and paid by the Person incurring such
expenses.

15.5 Notices. All notices, requests, claims, demands and other communications
under this Agreement, as between the Parties, shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt
unless the day of receipt is not a Business Day, in which case it shall be
deemed to have been duly given or made on the next following Business Day) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 15.5):

To Questar:

Questar Corporation

P.O. Box 45433

Salt Lake City, Utah 84145-0433

Attn: General Counsel

Facsimile: 801-324-5483

 

16



--------------------------------------------------------------------------------

To QEP:

QEP Resources, Inc.

1050 17th Street #500

Denver, Colorado, 80265-1050

Attn: General Counsel

Facsimile: 303-573-0314

15.6 Waivers. The failure of any Party to require strict performance by any
other Party of any provision in this Agreement will not waive or diminish that
Party’s right to demand strict performance thereafter of that or any other
provision hereof.

15.7 Amendments. Subject to the terms of Section 15.10, this Agreement may not
be modified or amended except by an agreement in writing signed by each of the
Parties.

15.8 Assignment. Except as otherwise expressly provided for in this Agreement,
this Agreement shall not be assignable, in whole or in part, by any Party
without the prior written consent of the other Party, and any attempt to assign
any rights or obligations arising under this Agreement without such consent
shall be null and void; provided, that a Party may assign this Agreement in
connection with a merger transaction in which such Party is not the surviving
entity or the sale by such Party of all or substantially all of its Assets, and
upon the effectiveness of such assignment, the assigning Party shall be released
from all of its obligations under this Agreement if the surviving entity of such
merger or the transferee of such Assets shall agree in writing, in form and
substance reasonably satisfactory to the other Party, to be bound by the terms
of this Agreement as if named as a “Party” hereto.

15.9 Successors and Assigns. Subject to Section 15.8, the provisions of this
Agreement and the obligations and rights hereunder shall be binding upon, inure
to the benefit of and be enforceable by (and against) the Parties and their
respective successors and permitted transferees and assigns.

15.10 Termination. Notwithstanding anything to the contrary herein, this
Agreement may be terminated and abandoned at any time prior to the Distribution
Date by and in the sole discretion of Questar without the approval of QEP or the
stockholders of Questar if the spin-off transaction does not timely occur. In
the event of such termination, no Party shall have any liability of any kind to
any other Party or any other Person. After the Effective Date, this Agreement
may not be terminated except (i) by an agreement in writing signed by each of
the Parties, or (ii) as expressly provided for in this Agreement.

 

17



--------------------------------------------------------------------------------

15.11 Subsidiaries. Each of the Parties shall cause to be performed all actions,
agreements and obligations set forth herein to be performed by any Subsidiary or
Affiliate of such Party or by any entity that becomes a Subsidiary or Affiliate
of such Party on and after the Distribution Date.

15.12 Third Party Beneficiaries. Except as otherwise expressly provided in this
Agreement, this Agreement is solely for the benefit of the Parties and should
not be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

15.13 Title and Headings. Titles and headings to sections herein are inserted
for the convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

15.14 Schedules. The Schedules attached hereto are incorporated herein by
reference and shall be construed with and as an integral part of this Agreement
to the same extent as if the same had been set forth verbatim herein.

15.15 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the state of Utah.

15.16 Consent to Jurisdiction. Subject to the provisions of Section 12, each of
the Parties irrevocably submits to the exclusive jurisdiction of (a) the Supreme
Court of the State of Wyoming and the inferior courts of that state, and (b) the
United States District Court for the District of Wyoming (the “Wyoming Courts”),
for the purposes of any suit, action or other proceeding to compel arbitration
or for provisional relief in aid of arbitration in accordance with Section 12 or
for provisional relief to prevent irreparable harm, and to the non-exclusive
jurisdiction of the Wyoming Courts for the enforcement of any award issued
thereunder. Each of the Parties further agrees that service of any process,
summons, notice or document by United States registered mail to such Party’s
respective address set forth in Section 15.5 shall be effective service of
process for any action, suit or proceeding in the Wyoming Courts with respect to
any matters to which it has submitted to jurisdiction in this Section 15.16.
Each of the Parties irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in the Wyoming Courts, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

15.17 Specific Performance. The Parties agree that irreparable damage would
occur in the event that the provisions of this Agreement were not performed in
accordance with their specific terms. Accordingly, it is hereby agreed that the
Parties shall be entitled to (i) an injunction or injunctions to enforce
specifically the terms and provisions hereof in any arbitration in accordance
with Section 12, (ii) provisional or temporary injunctive relief in accordance
therewith in any Wyoming Court, and (iii) enforcement of any such award of an
arbitral tribunal or a Wyoming Court in any court of the United States, or any
other any court or tribunal sitting in any state of the United States, this
being in addition to any other remedy or relief to which they may be entitled.

 

18



--------------------------------------------------------------------------------

15.18 Waiver of Jury Trial. SUBJECT TO SECTIONS 12, 15.16 AND 15.17 HEREIN, EACH
OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE
PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.18.

15.19 Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, and the Parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

15.20 Force Majeure. No Party (or any Person acting on its behalf) shall have
any liability or responsibility for failure to fulfill any obligation (other
than a payment obligation) under this Agreement so long as and to the extent to
which the fulfillment of such obligation is prevented, frustrated, hindered or
delayed as a consequence of circumstances of Force Majeure. A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event: (a) notify the other Party of the nature and
extent of any such Force Majeure condition, and (b) use due diligence to remove
any such causes and resume performance under this Agreement as soon as
reasonably practicable.

15.21 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting or causing any instrument to be drafted.

15.22 Authorization. Each of the Parties hereby represents and warrants that it
has the power and authority to execute, deliver and perform this Agreement, that
this Agreement has been duly authorized by all necessary corporate action on the
part of such Party, that this Agreement constitutes a legal, valid and binding
obligation of each such Party and that the execution, delivery and performance
of this Agreement by such Party does not contravene or conflict with any
provision of law or of its charter or bylaws or any material agreement,
instrument or order binding on such Party.

 

19



--------------------------------------------------------------------------------

15.23 References; Interpretations. References in this Agreement to any gender
include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires:

(i) the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”;

(ii) references in this Agreement to Sections and Schedules shall be deemed
references to Sections of, and Schedules attached to, this Agreement; and

(iii) the words “hereof”, “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Section or provision of this Agreement.

15.24 Status of Service Provider as Independent Contractor. Each Service
Recipient expressly acknowledges that each Service Provider, its Affiliates, and
each of their respective employees, agents, subcontractors and representatives
are “independent contractors,” and nothing in this Agreement is intended and
nothing shall be construed to create an employer/employee, partnership, joint
venture or other similar relationship between any Service Recipient and Service
Provider, its Affiliates, or each of their respective employees, agents,
subcontractors and representatives. In addition, each Service Provider shall
have the authority and responsibility to elect the means, manner and method of
performing the Services required to be provided by it under this Agreement. This
Agreement shall not be interpreted or construed to create an association, joint
venture, partnership, or agency between the Parties or to impose any partnership
or fiduciary obligation or related liability upon any Party.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties caused this Transition Services Agreement to be
duly executed as of the day and year first above written.

 

QUESTAR CORPORATION By:  

/s/ Keith O. Rattie

Name:   Keith O. Rattie Title:   Chairman, President and Chief Executive Officer
QEP RESOURCES, INC. By:  

/s/ Charles B. Stanley

Name:   Charles B. Stanley Title:   President and Chief Executive Officer

 

21